       Case 1:19-cv-00581-WHP Document 1 Filed 01/21/19 Page 1 of 18




                                                                           K3-585
                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

______________________________
                                         ) Civ. Action No. 19-cv-581
Enchante Accessories, Inc.,              )
                                         ) COMPLAINT
                    Plaintiff,           )
                                         ) JURY TRIAL DEMANDED
             v.                          )
                                         )
Turko Textile, LLC,                      )
  d/b/a Enchante Home,                   )
                                         )
               Defendant.                )
______________________________           )



      Plaintiff Enchante Accessories, Inc. (“Plaintiff”), by its attorneys, for its

Complaint against Defendant Turko Textile, LLC, d/b/a Enchante Home

(“Defendant”) alleges as follows.

                                    THE PARTIES

      1.    Plaintiff is a New York corporation with a place of business at 16 East

34th Street, 16th Floor, New York, New York 10016.

      2.    Defendant is a New York corporation with a place of business at 267

Fifth Avenue, New York, NY 10016.




                                         1
        Case 1:19-cv-00581-WHP Document 1 Filed 01/21/19 Page 2 of 18




                         JURISDICTION AND VENUE

      3.     Plaintiff’s claims arise under the Trademark Act of 1946, 15 U.S.C.

§ 1125(a), (also known as the “Lanham Act”), and the statutory and common law

of the State of New York.

      4.     This Court has original subject matter jurisdiction over the federal

claims in this action pursuant to 15 U.S.C. § 1121(a), 28 U.S.C. § 1331 and

1338(a) and (b), as these claims arise under the laws of the United States,

specifically the Lanham Act, or unfair competition claims.

      5.     This Court has supplemental jurisdiction under 28 U.S.C. § 1367(a)

with respect to the claims arising under New York statutory and common law.

      6.     This Court has personal jurisdiction over Defendant because

Defendant is a New York corporation domiciled and transacting business in this

district, and Defendant is otherwise within the jurisdiction of this Court.

      7.     Venue is proper in this judicial district pursuant to 28 U.S.C.

§ 1391(b).

  STATEMENT OF FACTS COMMON TO ALL CLAIMS FOR RELIEF

      A. Plaintiff and Its Activities

      8.     For over 30 years, Plaintiff has developed, manufactured and sold a

wide range of consumer products, in this judicial district and throughout the United

States, including, bath and body products, picture frames, mirrors, wall décor,



                                          2
        Case 1:19-cv-00581-WHP Document 1 Filed 01/21/19 Page 3 of 18




home fragrances, candles, bathroom accessories, home storage products, home and

office organization products, photo albums, pillows, household linens, napkins,

towels, window treatments, stationary, hair accessories and jewelry, and, as well,

bathrobes as part of body and bath gift kits.

      9.     Plaintiff sells its products to major national retailers including Bed

Bath & Beyond, JCPenney, Menards, Costco, Target, Macy’s, BJ’s, Sears, Lowe’s,

Neiman Marcus, The Home Depot, Forever 21, Tuesday Morning, Marshall’s,

Walmart, Kmart, H&M, Kohl’s and Kirkland’s.

      10.    Plaintiff uses Enchanté Accessories as a trade name for its business

and has done so continuously for more than 20 years. Plaintiff also uses the

shortened version of its name, Enchanté, from time to time.

      11.    Specifically, the sign at the front entrance to Plaintiff’s New York

showroom reads “Enchanté Accessories.” A photo of the sign is attached as

Exhibit A. The sign outside Plaintiff’s New Jersey distribution center reads

“Enchante.” A photo of the sign is attached as Exhibit B.

      12.    A label or tag on, or the packaging of, substantially each of Plaintiff’s

products reads “Manufactured for and Distributed by Enchanté Accessories, Inc.,

New York, NY 10016,” or the like. Illustrative samples of the use of Plaintiff’s

trade name on its packaging is attached as Exhibit C. In particular, Plaintiff’s use

of its trade name on bathrobes is illustrated in Exhibit D.



                                          3
        Case 1:19-cv-00581-WHP Document 1 Filed 01/21/19 Page 4 of 18




      13.       Plaintiff’s Corporate Overview publication, which details many of

Plaintiff’s products to potential new customers, has “Enchanté” in the header and

“enchantè accessories” in the footer of almost every page.

      14.       Sell sheets for Plaintiff’s goods have “Enchanté Accessories” at the

bottom. Plaintiff’s sell sheets are provided to buyers of Plaintiff’s retail customers

in connection with the sale of Plaintiff’s goods. Examples of Plaintiff’s sell sheets

are attached as Exhibit E.

      15.       Purchase orders from Plaintiff’s customers are typically issued to and

invoices are sent from “Enchanté Accessories Inc.”

      16.       Plaintiff’s Enchanté Accessories is an inherently distinctive, fanciful

and arbitrary trademark and business name.

      17.       Plaintiff also uses Enchanté Accessories as a trademark for household

and personal care products, including but not limited to, jewelry, and hair

accessories such as clips, headbands, hairpins, bows, and elastic bands. A sampling

of Plaintiff’s products sold under the Enchanté Accessories trademark is attached

as Exhibit F.

      18.       Plaintiff’s Enchanté Accessories products branded with the Enchante

Accessories trademark are sold to national retailers such as Rue 21, Ross Stores,

The Wet Seal, Forever 21, Kmart, Walmart, Rainbow Stores, Burlington, and

Michaels.



                                            4
        Case 1:19-cv-00581-WHP Document 1 Filed 01/21/19 Page 5 of 18




      19.    Plaintiff operates a website, “enchanteaccessories.com,” on which its

trade name is prominently displayed. Excerpts of Plaintiff’s web pages are attached

as Exhibit G.

      20.    Because of its long, continuous and exclusive use, Plaintiff’s trade

name and trademark Enchanté Accessories has acquired significant and valuable

goodwill that inures to the benefit of Plaintiff.

      21.    Plaintiff is the owner of all rights, title and interest in and to the trade

name and trademark Enchanté Accessories by virtue of its adoption, first and

continuous use of such in connection with its products and business in New York

and in the United States.

      22.    As a result of Plaintiff’s continuous use of Enchanté Accessories as its

trade name, and the commercial success of its goods marketed and sold under the

Enchanté Accessories trademark, Plaintiff has achieved significant brand

recognition such that customers recognize Plaintiff as the source of its goods.

      23.    Plaintiff’s Enchanté Accessories trade name and trademark have come

to represent the valuable goodwill and reputation of Plaintiff in the market for

household and consumer products.

      24.    In recognition of the value and reputation of Plaintiff’s trade name

and trademark, numerous third party resellers use “Enchante Accessories” on their




                                           5
        Case 1:19-cv-00581-WHP Document 1 Filed 01/21/19 Page 6 of 18




advertisements, including websites, for Plaintiff’s products. Exhibit H contains a

sampling of third party ads.

      25.      The trade has come to expect that goods marketed and sold under the

Enchanté Accessories trademark, or confusingly similar marks, or trade name,

emanate from and are associated with Plaintiff.

      26.      Plaintiff has used its Enchanté Accessories trade name and trademark

long prior to the first use of the term Enchante by Defendant.

      B. Defendant’s Activities

      27.      Defendant operates its business under the name “Enchante Home.”

      28.      Defendant maintains a website presence at www.enchantehome.com

(the “Enchante Home Website”), with virtually every page prominently displaying

the name “Enchante Home.”

      29.      On its website, Defendant sells towels, bathrobes, bath mats, blankets,

and pillows.

      30.      The Enchante Home Website is accessible through the Internet to

persons in New York, including this district.

      31.      Notwithstanding Plaintiff’s prior common law rights in the Enchanté

Accessories trademark and trade name, and long after Plaintiff established those

rights, upon information and belief, with full knowledge of Plaintiff’s trade name




                                           6
        Case 1:19-cv-00581-WHP Document 1 Filed 01/21/19 Page 7 of 18




and trademark, Defendant began using, in New York and in interstate commerce,

“Enchante” as part of its assumed business name, “Enchante Home.”

      32.    Upon information and belief, Defendant affixes the name “Enchante

Home” to, or uses it in conjunction with, its goods, including, towels and linens.

      33.    At least some, if not all, of Defendant’s products use the name

“Enchante Home” on hang tags, labels, or packaging for the products.

      34.    Upon information and belief, Defendant’s New York showroom

displays signs with the name Enchante Home.

      35.    Defendant’s business cards display the name Enchante Home.

      36.    Upon information and belief, Defendant knowingly adopted the use of

its name as a deliberate, and in bad faith, intent to trade off the goodwill long

established by Plaintiff in its trade name and trademark.

      37.    Due to the fact that the dominant parts of the respective names of

Plaintiff and Defendant, “Enchante,” are identical, and are used on the same and

related goods in the same channels of trade, there is a likelihood of confusion,

mistake or deception that Defendant’s goods will be mistaken for Plaintiff’s or are

otherwise associated, sponsored or licensed by Plaintiff, that customers will

patronize Defendant thinking it to be Plaintiff, and that Plaintiff will thereby be

deprived of the value resulting from the goodwill it has acquired from use of its

trade name and trademark. Moreover, to the extent that Defendant’s goods do not



                                          7
        Case 1:19-cv-00581-WHP Document 1 Filed 01/21/19 Page 8 of 18




already overlap with those of Plaintiff, they are within Plaintiff’s zone of natural

expansion of the goods offered for sale by Plaintiff.

      38.    On one or more occasions, Saks Fifth Avenue has placed electronic

orders with Plaintiff for Defendant’s goods. On multiple occasions, Saks has issued

checks to Plaintiff in payment of orders placed with Defendant. In some instances,

said checks were issued as payable to Defendant but mailed to Plaintiff. Confusion

is likely to continue unless the infringing use is enjoined.

      39.    Defendant’s actions already have caused actual confusion and are

likely to cause confusion among the relevant consumers of Plaintiff’s and

Defendant’s products.


                                    FIRST CLAIM

                       Violations of 15 U.S.C. 1125(a)(1)(A)

      40.    Plaintiff repeats and re-alleges the allegations of paragraphs 1-39 of

this Complaint as if set forth fully herein.

      41.    With actual knowledge of Plaintiff’s long-term use of its trade name

and trademark Enchante Accessories, Defendant introduced its line of competing

products into interstate commerce under the name Enchante Home.

      42.    Defendant’s use of the business name “Enchante Home” and

Enchante Home as a trademark in interstate commerce on the same or related




                                           8
         Case 1:19-cv-00581-WHP Document 1 Filed 01/21/19 Page 9 of 18




goods as sold by Plaintiff in the same channels of trade and to the same customers

has caused or is likely to cause confusion, mistake, or deception as to the

affiliation, connection, or association of the parties or as to the origin, sponsorship,

or approval of Defendant’s goods, services, or commercial activities by Plaintiff in

violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

       43.   All of Defendant’s acts are without permission, license or consent of

Plaintiff.

       44.   The acts of Defendant represent calculated and intentional efforts to

trade on Plaintiff’s trade name, trademark and marketing efforts and goodwill and,

as well, to unfairly interfere with and to improperly take advantage of the renown

of the Enchante Accessories trade name of Plaintiff and to cause actual confusion

in the marketplace.

       45.   Plaintiff has demanded that Defendant cease use of the name

Enchante Home.

       46.   Defendant has continued the use of Enchante Home as a trademark

and trade name in spite of Plaintiff’s demand that they cease such use.

       47.   The conduct of Defendant described herein has caused, and if not

enjoined, will continue to cause irreparable damage to the Plaintiff and to

Plaintiff’s business, reputation and goodwill.




                                           9
       Case 1:19-cv-00581-WHP Document 1 Filed 01/21/19 Page 10 of 18




      48.    Plaintiff is informed and believes, and based thereon alleges that

Defendant has engaged in the foregoing conduct knowingly, willfully, and

oppressively, intending to confuse, deceive and materially influence the public and

the trade by use of its confusingly similar name. Defendant’s conduct constitutes a

willful and extraordinary violation of Section 43(a) of the Lanham Act and is an

exceptional case within the meaning of Section 35 of the Lanham Act, 15 U.S.C.

§1117, entitling Plaintiff to recover additional damages, reasonable attorneys’ fees

and costs of this action.

                                  SECOND CLAIM

 Trademark Infringement and Unfair Competition Under The Common Law
              of New York and N.Y. Gen. Bus. Law § 360-o
      49.    Plaintiff repeats and re-alleges the allegations of paragraphs 1-48 of

this Complaint as if set forth fully herein.

      50.    Count II is an action for trademark infringement and unfair

competition under the common law of the State of New York, as preserved by

N.Y. Gen. Bus. Law § 360-o, and is joined with a substantial and related claim

under the trademark laws of the United States.

      51.    Plaintiff is the owner of all rights, title and interest in and to the

trademark and trade name Enchanté Accessories by virtue of Plaintiff’s adoption

and first use, and the extensive provision of goods and services under the




                                           10
       Case 1:19-cv-00581-WHP Document 1 Filed 01/21/19 Page 11 of 18




trademark and in association with the trade name Enchanté Accessories in the State

of New York and elsewhere.

      52.    The acts of Defendant in using Enchante Home are deliberate and

with prior actual knowledge of Plaintiff’s trade name and trademark and in willful,

wanton, malicious and reckless disregard of Plaintiff’s rights.

      53.    Upon information and belief, Defendant’s actions described herein

have at all times relevant to this action been undertaken with the bad faith intent to

deceive the relevant public as to the origin, sponsorship, or approval of the

products and commercial activities of Defendant.

      54.    By reason of the acts of Defendant alleged herein, Defendant has

engaged in trademark infringement and unfair competition under the common law

of the State of New York and N.Y. Gen. Bus. Law § 360-o.

      55.    Plaintiff is informed and believes, and based thereon alleges that

Defendant has engaged in the foregoing conduct knowingly, willfully, and

oppressively, intending to confuse, deceive and materially influence the public and

the trade by use of its confusingly similar name. Plaintiff is therefore entitled to

exemplary and punitive damages pursuant to the common law of the State of New

York, in an amount to be determined at trial.




                                         11
       Case 1:19-cv-00581-WHP Document 1 Filed 01/21/19 Page 12 of 18




      56.    Plaintiff has no adequate remedy at law. The conduct of Defendant

described herein has caused, and if not enjoined, will continue to cause irreparable

damage to the Plaintiff and to Plaintiff’s business, reputation and goodwill.

                                   THIRD CLAIM

    Use of Name With Intent to Deceive In Violation of New York General
                         Business Law GBS § 133

      57.    Plaintiff repeats and re-alleges the allegations of paragraphs 1-56 of

this Complaint as if set forth fully herein.

      58.    Count III is an action for violation of the General Business Law of the

State of New York, GBS § 133, and is joined with a substantial and related claim

under the trademark laws of the United States.

      59.    Upon information and belief, with actual knowledge of Plaintiff’s

prior long-term use of its Enchanté Accessories trade name and trademark,

Defendant adopted and has used Enchante Home as an assumed trade name and

trademark for advertising its products and promoting its business.

      60.    Upon information and belief, Defendant’s actions described herein

have at all times relevant to this action been willful and undertaken with the intent

to deceive the relevant public as to the origin, sponsorship, or approval of the

products and commercial activities of Defendant.

      61.    Defendant’s actions have already deceived and confused the relevant

public, and are likely to continue to do so.


                                           12
       Case 1:19-cv-00581-WHP Document 1 Filed 01/21/19 Page 13 of 18




      62.    Defendant’s use of the name “Enchante Home,” unless enjoined, will

continue to deceive or mislead the relevant public as to Defendant’s identity or as

to Defendant’s association with Plaintiff.

      63.    In light of the foregoing, Defendant’s actions constitute a violation of

N.Y. Gen. Bus. L. § 133.

      64.    Plaintiff has no adequate remedy at law. The conduct of Defendant

described herein has caused, and if not enjoined, will continue to cause irreparable

damage to the Plaintiff and to Plaintiff’s business, reputation and goodwill.

                                  FOURTH CLAIM

                          Injury To Business Reputation
                 Under New York General Business Law GBS § 360-l
      65.    Plaintiff repeats and re-alleges the allegations of paragraphs 1-64 of

this Complaint as if set forth fully herein.

      66.    Count IV is an action for violation of the General Business Law of the

State of New York, GBS § 360-l, and is joined with a substantial and related claim

under the trademark laws of the United States.

      67.    Plaintiff’s trade name and trademark are distinctive within the

meaning of New York General Business Law, GBS § 360-l. Plaintiff has

extensively used the Enchante Accessories trade name and trademark throughout

the United States and these marks became distinctive, famous, and well-known




                                           13
       Case 1:19-cv-00581-WHP Document 1 Filed 01/21/19 Page 14 of 18




symbols of Plaintiff’s goods well before Defendant began offering for sale the

products complained of in this Complaint.

      68.    The use of the term Enchante by Defendant in its business name is

likely to injure the business reputation of Plaintiff since such use is in no way

under the control of Plaintiff, and the nature and quality of the products which

Defendant distributes may not meet the quality and standards customers of Plaintiff

have come to expect for goods associated with the Enchante Accessories trade

name and trademark.

      69.    Defendant has injured and is likely to continue to injure Plaintiff’s

business reputation, or Defendant has diluted and is likely to dilute the distinctive

quality of Plaintiff’s trade name or trademark, and its continued use will cause the

trade and purchasing public to no longer exclusively associate the Enchante

Accessories trade name and trademark with Plaintiff.

      70.    Plaintiff has no adequate remedy at law. The conduct of Defendant

described herein has caused, and if not enjoined, will continue to cause irreparable

damage to the Plaintiff and to Plaintiff’s business, reputation and goodwill.

                                    FIFTH CLAIM

                                 Unjust Enrichment

      71.    Plaintiff repeats and re-alleges the allegations of paragraphs 1-70 of

this Complaint as if set forth fully herein.



                                           14
       Case 1:19-cv-00581-WHP Document 1 Filed 01/21/19 Page 15 of 18




      72.      Count V is an action for unjust enrichment under the common law of

the State of New York and is joined with a substantial and related claim under the

trademark laws of the United States.

      73.      As a result of the conduct described above, Defendant has been and

will be unjustly enriched at the expense of Plaintiff. Among other things,

Defendant’s unfair and illegal actions as described above have enabled Defendant

to generate business and provide services to customers who, in the absence of

Defendant’s unfair and illegal actions, would have used the services or purchased

the products of Plaintiff.

      74.      It is unjust for Defendant to be permitted to retain the ill-gotten gains

wrongfully earned at Plaintiff’s expense.

      75.      Plaintiff is entitled to be compensated for Defendant’s unjust

enrichment in an amount to be determined at trial.



                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that:

      A. Defendant and its affiliates, parents, subsidiaries, successors, assigns and

            their agents, officers, directors, representatives, employees, attorneys and

            all persons in active concert, privity or participation with any of them be

            enjoined from:



                                           15
Case 1:19-cv-00581-WHP Document 1 Filed 01/21/19 Page 16 of 18




      a. Using the term “Enchante” or variations thereof on or
         in connection with Defendant’s goods or business;

      b. Using the term “Enchante” as part of a business name
         or trade name;

      c. Engaging in any conduct that tends falsely to
         represent that, or is likely to confuse, mislead, or
         deceive others to believe that the actions of Defendant
         are connected with Plaintiff, are sponsored, approved,
         or licensed by Plaintiff, or are in some way connected
         or affiliated with Plaintiff;

      d. otherwise competing unfairly with Plaintiff in any
         manner;
      e. filing any trademark applications including the word
         “Enchante” or any colorable imitation;

      f. registering any domain name or social media name
         including the word “Enchante”;

      g. using the word “Enchante” or any variation to identify
         Defendant’s website, home page, domain name or in
         any other materials available on the Internet;

B. Defendant and its affiliates, parents, subsidiaries, successors,

   assigns and their agents, officers, directors, representatives,

   employees, attorneys and all persons in active concert, privity or

   participation with any of them be ordered to:

      a. Change the name under which Enchante Home
         conducts business to a name which does not include
         “Enchante”;
      b. remove all instances of the word “Enchante” from
         enchantehome.com, or any other website, used in
         conjunction with the offer for sale of Defendant’s
         goods in interstate commerce;


                                  16
Case 1:19-cv-00581-WHP Document 1 Filed 01/21/19 Page 17 of 18




      c. remove the word “enchante” from the URL used to
         market and promote Defendant’s goods;

      d. surrender the registration of enchantehome.com to
         Plaintiff;

      e. assign U.S. trademark application no. 87-296254 to
         Plaintiff;

      f. destroy any product, packaging, labelling, tags,
         advertising, or corporate communication in
         Defendant’s possession, custody or control bearing
         the word “Enchante” or remove the word therefrom;

      g. file with the Court and serve upon Plaintiff’s counsel
         within thirty (30) days after entry of judgment a report
         setting forth in detail the manner and form in which
         the Defendants have complied with the requirements
         of the injunction and order.
C. That Defendants be required to account for and pay to Plaintiff all

   of Defendants’ profits realized by them as a consequence of its

   unlawful acts alleged herein;

D. That damages be awarded to Plaintiff in the full amount Plaintiff

   has sustained as a consequence of Defendant’s acts, trebled where

   provided by law;

E. That punitive damages be awarded to Plaintiff to the extent

   permitted under New York law;

F. That the Court award Plaintiff its reasonable attorney’s fees

   together with costs;

G. That Plaintiff be granted prejudgment and post judgment interest;


                                   17
     Case 1:19-cv-00581-WHP Document 1 Filed 01/21/19 Page 18 of 18




    H. Such other and further relief as this Court may deem just and

       proper.

                        DEMAND FOR JURY TRIAL

    Plaintiff hereby demands a trial by jury on all issues so triable.




January 21, 2019           Respectfully submitted,


                           /s/ Alan Federbush
                           John Zaccaria
                             jzaccaria@notaromichalos.com
                           Alan Federbush
                             alan.federbush@notaromichalos.com
                           NOTARO, MICHALOS & ZACCARIA P.C.
                           100 Dutch Hill Road, Suite 240
                           Orangeburg, NY 10962
                           Telephone: (845) 359-7700
                           Facsimile: (845) 359-7798
                           Attorneys for Plaintiff
                           Enchante Accessories, Inc.




                                       18
